PER CURIAM.
This Petition for a Writ of Certiorari seeks review of a cost judgment in which Respondents were awarded $1500.00 for attorneys fees. Petitioners filed suit in the Circuit Court for breach of contract and accounting against the Respondents and subsequently voluntarily dismissed same pursuant to Florida Rules of Civil Procedure, Rule 1.420(a) (1) (i). Thereafter the trial court granted Respondents’ Motion to Tax Costs, including the disputed $1,500.00 for attorneys fees.
Attorneys fees are not an allowable item of taxable costs in a common law suit in this State except in certain instances which need not be repeated here. On the authority of Kittel v. Kittel, Fla.1967, 210 So.2d 1, the Petition for Writ of Certiorari is accordingly hereby granted and the Order of the trial court awarding attorneys fees as taxable costs is quashed. This cause is re*228manded to the Circuit Court for further proceedings consistent herewith.
WALDEN and MAGER, JJ., and MOORE, JOHN H., II, Associate Judge, concur.